Citation Nr: 9927849	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-14 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar 
paravertebral myositis.

2.  Entitlement to service connection for cervical myositis.

3.  Entitlement to service connection for thoracic 
dextroscoliosis.

4.  Entitlement to service connection for post nasal bone 
injury.  

5.  Entitlement to service connection for post-traumatic 
headaches.

6.  Entitlement to service connection for dermatophytosis, 
seborrheic dermatitis, and tinea versicolor.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran had service in the Puerto Rican Army National 
Guard from February 1983 to February 1992.  He served on 
active duty from May 23, 1983, to October 6, 1983, and from 
December 8, 1990, to September 6, 1991, the latter period in 
the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  

During the course of the appeal, the veteran submitted claims 
for additional disabilities, some of which involved an 
undiagnosed illness related to service in the Persian Gulf.  
These claims were denied by rating decision in June 1998, and 
he was informed of the denial by letter from the RO in July 
1998.  He has not submitted a timely appeal with respect to 
these claims, and, therefore, they are not before the Board 
at this time.

The claims for service connection for lumbar paravertebral 
myositis, cervical myositis, thoracic dextroscoliosis, post 
nasal bone injury, and post-traumatic headaches are addressed 
in the remand appended to this decision.


FINDINGS OF FACT

1.  Dermatophytosis and tinea versicolor were first 
manifested in active service.  

2.  Seborrheic dermatitis was first shown medically about 2 
years after active service and is unrelated to active 
service.



CONCLUSIONS OF LAW

1.  Dermatophytosis and tinea versicolor were incurred in 
active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1998).

2.  Seborrheic dermatitis was not incurred or aggravated in 
military service. 38 U.S.C.A. §§ 101, 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Dermatophytosis, Seborrheic 
Dermatitis, and Tinea Versicolor

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant and available facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

National Guard service records during the veteran's first 
active duty service noted complaints in August and September 
1983 of an itching rash.  This was believed to be some type 
of contact dermatitis.  

In September 1991, the veteran was seen during his second 
active duty service for a rash on his body and on his left 
foot, which had reportedly begun four months previously.  He 
had been given medication in Saudi Arabia that gave some 
relief, but continued to have problems with a rash on his 
left foot that appeared to be different.  The assessment was 
tinea versicolor and foot fungus.  The veteran's separation 
examination report in September 1991 noted that he was in 
good health except for a hypopigmented rash on his chest, 
most probably due to tinea versicolor.  A Southwest Asia 
Demobilization/Redeployment Medical Evaluation did not 
mention any persisting problems, except for white spots on 
his chest and irregular sleep patterns.  

Following service, the veteran was seen at a VA outpatient 
clinic in June 1993 with itching skin and spots at different 
parts of the body of several days duration.  The diagnosis 
was dermatophytosis.  Dermatophytosis is any superficial 
fungal infection caused by a dermatophyte and involving the 
stratum corneum of the skin, hair, and nails, sometimes being 
used specifically to designate tinea pedis (athlete's foot).  
Dorland's Illustrated Medical Dictionary, 27th Edition, W.B. 
Saunders Company, Harcourt Brace Jovanovich, Inc., 453 
(1988).  On VA dermatology examination in September 1993, he 
complained of vesicles on his feet for two years, with 
intermittent exacerbations.  The vesicles did not itch, but 
were painful when exacerbated.  He also had a history of 
scaly, pruritic patches on his thighs, trunk, arms, forearms, 
and face.  He had been treated with a shampoo and a cream, 
but without complete resolution.  Objective examination noted 
erythematous patches on the eyebrows, glabella, and 
retroauricular area; multiple erythematous, scaly patches on 
the neck, trunk, arms and thighs; and scaly patches on the 
lateral feet with microvesicles.  Diagnoses were seborrheic 
dermatitis; tinea versicolor, extensive; and dyshidrosis; 
with tinea pedis to be ruled out.  .

The VA general medical examiner in September 1993 also 
observed dermatophytosis and tinea versicolor on the abdomen, 
back, and right forearm and seborrheic dermatitis on the 
scalp and head.  

In reviewing these records, the Board notes that the veteran 
had fungal disorders involving his feet and trunk during 
service.  Post- service, he reported history of flare- ups 
involving the skin of his feet since service; diagnoses have 
included dyshydrosis, tinea pedis and dermatophytosis.  He 
was also shown to have fungal disorder involving the trunk 
and extremities; diagnosis have included tinea versicolor and 
dermatophytosis.  With application of the benefit of the 
doubt rule, service connection for fungal disorders involving 
the neck, trunk, extremities and feet is warranted.  On the 
other hand, there is no medical evidence of seborrheic 
dermatitis or any other skin disorder or disorders involving 
the face until about 2 years after the veteran left service 
and no medical evidence linking this particular skin disorder 
to service.  Accordingly, service connection for seborrheic 
dermatitis is denied.


ORDER

Service connection for seborrheic dermatitis is denied.

Service connection for dermatophytosis, and tinea versicolor 
is granted.  


REMAND

The veteran claims service connection for lumbar 
paravertebral myositis, cervical myositis, thoracic 
dextroscoliosis, post nasal bone injury, and post-traumatic 
headaches, all alleged to have been caused by a motor vehicle 
accident (MVA) involving three vehicles that occurred during 
service in Saudi Arabia.  Initially, the accident was alleged 
to have occurred in May 1991, but most recently was alleged 
to have occurred February 1991.  Service medical records are 
negative, and there apparently is no line of duty 
determination.  

In a September 1993 statement, the veteran provided the names 
of individuals who apparently were involved in, or witnessed, 
the MVA.  One of them, M.R., has provided a statement in 
support of the veteran's claim, but, to date, there is no 
official evidence of the accident in question.

The most detailed account of the automobile accident in 
question is found in the VA medical record dated in April 
1991 wherein the veteran reported that he was involved in a 
HUMVEE accident on February 15 (1991); that he was riding in 
the front passenger seat in a convoy to ECHO area; and that 
he was the only passenger not severely injured.

The Board is of the opinion that further efforts should be 
made to obtain any official records pertaining to the 
aforementioned MVA.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
ask him if he can provide any further 
information, to include the names of any 
treatment facilities, connected with the 
MVA alleged to have occurred in Saudi 
Arabia in February 1991.  

2.  The RO should then prepare a summary 
of the facts surrounding the MVA that can 
be found in the claims file.  Then this 
summary, and all supporting evidence 
including available military records, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).  USASCRUR should be 
asked to verify whether the veteran was 
involved in, and injured in, the MVA in 
question.  Documentation may include any 
accident reports, police reports, sick 
reports and medical records. 

3.  When this development is complete, 
the RO should readjudicate the claims.  
If any benefit sought is not granted, the 
file should be returned to the Board 
after completion of the usual 
adjudication procedures.

4. This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 
1996)(Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03. 



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

